Citation Nr: 0126410	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  00-25 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date for a 10 percent rating for 
tinnitus, prior to February 9, 1998.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel

INTRODUCTION

The veteran had active service from March 1966 to January 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which determined that the 
proper effective date for the award of a 10 percent rating 
for the veteran's service-connected tinnitus was February 9, 
1998.  An RO decision in December 1999 granted a 10 percent 
rating for tinnitus, effective February 9, 1999; the RO 
decision that is the subject of this appeal found clear and 
unmistakable error in its earlier decision; it was determined 
that the proper effective date was one year prior to the 
receipt of claim, or February 9, 1998, under the provisions 
of 38 C.F.R. § 3.114, because the claim was based on a 
liberalizing law.  See 38 C.F.R. § 4.87, Diagnostic Code 
6260.  The veteran appeals for the assignment of an earlier 
effective date for the 10 percent rating.  The case is now 
ready for appellate review. 

The veteran testified at a Board video conference hearing in 
August 2001 (see transcript, page 7) that he has bilateral 
ear drainage.  While service connection is not currently in 
effect for otitis media, the veteran's service connected 
disorders do include otitis externa and perforated tympanic 
membranes, each rated zero percent.  It is not clear, but the 
veteran may be seeking a compensable rating for one of these 
latter disorders.  The Board refers this matter to the RO for 
clarification and any indicated action.


FINDINGS OF FACT

1.  All evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained, the 
veteran and representative have been advised of the evidence 
necessary to substantiate his claim, and there remains no 
evidence identified by the veteran which is uncollected for 
review.  

2.  In June 1968, pursuant to the veteran's first claim filed 
within one year of service separation, VA granted service 
connection for bilateral perforation of the tympanic 
membranes, healed, with tinnitus by history, which was 
attributable to acoustic trauma (artillery fire), sustained 
by the veteran during service; a noncompensable evaluation 
was assigned, the veteran was notified, and he did not file 
an appeal of the June 1968 decision.  

3.  A liberalizing change in the law (38 C.F.R. § 4.87, Code 
6260), effective in 1976, allows for a separate 10 percent 
rating for persistent tinnitus. 

4.  The veteran filed a claim for a compensable rating for 
tinnitus, in February 1982; he indicated at that time that he 
had been treated at a VA outpatient clinic and had been 
scheduled for an examination at another VA facility; while 
the RO requested dates of treatment, the veteran did identify 
both VA outpatient clinics and he requested copies of the 
medical records in his claims file shortly thereafter.  

5.  The veteran submitted another request for a compensable 
rating for tinnitus, which was received by the RO on February 
9, 1999. 

6.  A VA outpatient clinic record dated January 11, 1982, 
includes a notation of constant tinnitus; this evidence was 
received by the Board in August 2001.

7.  The veteran's claim for a compensable rating for 
tinnitus, received on February 8, 1982, was not abandoned; 
that claim has remained open and there was medical evidence 
on file at that time to show that the veteran had persistent 
tinnitus.


CONCLUSION OF LAW

An effective date for a 10 percent rating for tinnitus of 
February 8, 1981 is warranted.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. §§ 3.114, 3.157, 3.158, 3.400(o)(2), 4.97, 
Code 6260 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the VCAA became law.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

For the reasons stated below, the Board finds that VA's 
duties under the VCAA, to include the implementing regulatory 
provisions of 38 C.F.R. § 3.159, have been fulfilled.  Thus, 
no additional assistance to the appellant is required based 
on the facts of the instant case.

During the pendency of this appeal, the veteran and his 
representative have clearly been informed of the evidence 
necessary to substantiate his claim and the applicable laws 
and regulations governing effective dates.  All known and 
identified evidence has been collected for review.  That is, 
there does not appear to be any pertinent medical evidence 
that is not of record or requested by the RO.  In the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis, 6 Vet. App. at 430 (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  Thus, the Board concludes that further 
development and further expending of VA's resources is not 
warranted.

Facts:  The first VA examination after service in May 1968 
noted the veteran's reported history during service of 
intermittent ringing in the ears, which had increased to one 
to two episodes a day during the previous year.  Based upon 
the veteran's clearly documented exposure to acoustic trauma 
(artillery fire) during  service, the May 1968 examination, 
and receipt of the veteran's initial claim filed soon after 
service separation in March 1968, the RO in Los Angeles, 
California, granted service connection for bilateral 
perforation of the tympanic membranes, healed, with 
"tinnitus by history"; a noncompensable evaluation was 
assigned, effective the day after the veteran's separation 
from service (January 10, 1968). 
The veteran did not appeal that decision and it became final.  
38 C.F.R. § 3.105(b).  The Board notes that the Schedule for 
Rating Disabilities (Schedule) did not authorize a separate 
compensable evaluation for tinnitus at that time.  

Approximately 14 years later, in February 1982, the veteran 
filed a statement with the RO in Las Vegas, Nevada, 
requesting reevaluation of "SCD" (service-connected 
disability) (although his claims file was apparently then 
maintained by the Reno, Nevada, RO).  He wrote that his 
current evaluation was "0% hearing loss."  He stated that he 
was suffering an increased loss of hearing.  He indicated 
that he had sought treatment at a VA Outpatient Clinic in Las 
Vegas and was scheduled for a VA examination at the 
outpatient clinic in Los Angeles "in the near future."  The 
Board notes that service connection was not in effect for 
bilateral hearing loss at that time; the veteran's only 
service-connected disabilities were otitis externa and 
perforated tympanic membranes with tinnitus.  

The veteran's claim having been forwarded from Las Vegas to 
Reno, one month later in March 1982, the Reno RO requested in 
writing to the veteran's current address of record that he 
identify the actual dates he was treated at the VA Outpatient 
Clinic in Las Vegas, and the date he was scheduled for an 
examination Los Angeles.  The veteran did not respond and no 
further action was taken on this claim.  There is no evidence 
on file or argument from the veteran that he failed to 
receive the March 1982 request for dates of treatment posted 
to him by the Reno VARO, nor is there evidence that this 
request was returned by the Post Office to the RO as 
undeliverable.  The following month in April 1982, the 
veteran did not respond with the requested dates of 
treatment, but, as noted above, he did identify the VA 
outpatient facilities where he received treatment and was 
scheduled for an examination, and he requested photocopies of 
his claims folder shortly thereafter.  Almost five years 
later in January 1987, the veteran requested that the Reno RO 
send him with a copy of his "rating sheet."

Also of record is a VA Form 10-7131 (Exchange Of Beneficiary 
Information And Request For Administrative And Adjudicative 
Action); the VA outpatient clinic in Las Vegas requested 
verification of the veteran's military service and service-
connected disabilities from the VA Records Processing Center 
in St. Louis, Missouri in July 1985, and that information was 
provided to that VA facility shortly thereafter. 

The next contact from the veteran with VA was in February 
1999, when he filed a claim for service connection for 
hearing loss with the Los Angeles RO.  Following examination, 
in December 1999, the RO issued a rating action granting 
service connection for bilateral hearing loss.  Additionally, 
the veteran's evaluation for tinnitus was increased to 
10 percent, effective from the date of the receipt of the 
veteran's claim filed in February 1999.  

This increased evaluation for tinnitus was based upon a 
stand-alone diagnostic code, which had been in effect since 
March 1976, which allowed for a 10 percent evaluation for 
"persistent" tinnitus.  (Another change in the law, effective 
from May 1999, allowed for a 10 percent evaluation for 
"recurrent" tinnitus.)  Several months later in February 
2000, on it's own motion, the RO reconsidered the effective 
date for the 10 percent evaluation for tinnitus; an earlier 
effective date to February 1998 was granted at that time, 
based upon the provisions of 38 C.F.R. § 3.114(a)(3), a 
regulation governing effective dates based upon awards 
granted on the basis of a (liberalizing) change in the law.  
The veteran subsequently appealed for an effective date for 
the 10 percent rating for tinnitus, prior to February 9, 
1998.

In his December 2000 substantive appeal, the veteran argued 
that his 10 percent award for tinnitus should be made 
effective back to the 1976 date of the change in the law that 
allowed for a 10 percent rating for persistent tinnitus.  
38 C.F.R. § 4.87, Code 6260 (1976).

In August 2001, the veteran testified at a video conference 
Board hearing before the undersigned and, at that time, it 
was argued that the effective date for the 10 percent of 
award of tinnitus should go back to the veteran's February 
1982 claim for an increased evaluation.  It was argued that 
the veteran identified current treatment records and a future 
audiometric examination to be conducted, and that the RO 
should have initiated a search for these records which would 
have established his entitlement to a 10 percent award for 
tinnitus under the current rating criteria in effect at that 
time.  

At the time of the August 2001 Board hearing, the veteran 
submitted copies of the 1982 treatment records from the Las 
Vegas VA Outpatient Clinic and waived initial consideration 
of those records by the RO in accordance with 38 C.F.R. 
§ 20.1304(c).  A review of that documentation shows that he 
was evaluated at that time for hearing loss and ringing in 
the ears of 5 to 6 years' duration.  While a diagnosis of 
constant or persistent tinnitus was not recorded, in the 
referral for consultation, it was noted that the veteran 
complained of constant ringing in the ears.  

Law and Regulation:  The effective date for an evaluation and 
award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the latter.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The specific effective date 
rule regarding claims for increased evaluation, as applicable 
in this case, provides that, in addition to the general rule 
just provided, the appropriate effective date is the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if a claim is received 
within one year from such date, otherwise, the effective date 
will be the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2).  

38 C.F.R. § 3.114 provides that where compensation is awarded 
or increased pursuant to a liberalizing law, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  

Where compensation is awarded or increased pursuant to a 
liberalizing law, for a claimant to be eligible for 
retroactive payment, the evidence must show that the claimant 
met all eligibility criteria for the liberalized benefit on 
the effective date of the liberalizing law and that such 
eligibility existed continuously from that date to the date 
of claim.  However, this law more specifically provides that, 
if such claim is reviewed at the request of the claimant more 
than one year after the effective date of the liberalizing 
law, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.  

Previous determinations which are final and binding including 
decisions of service connection, degree of disability and 
other issues will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
For the purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of clear and unmistakable error has 
the same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 C.F.R. § 3.105(b).  

Under 38 C.F.R. § 3.157, an informal claim may consist of a 
report of examination or hospitalization.  The provisions of 
this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b) provides that the date of an 
outpatient or hospital examination or admission to a VA or 
uniformed service hospital will be accepted as the date of 
receipt of an informal claim for increased benefits, or an 
informal claim to reopen, with respect to disabilities for 
which service connection has been granted. 

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and Board even where they were 
not actually before the adjudicating body.  However, in Lynch 
v. Gober, 11 Vet. App. 22 (1997), the Court specifically 
rejected the appellant's assertion that the RO in 1983 had 
been in receipt of an April 1983 VA medical examination 
report under the doctrine of constructive notice as Bell is 
not retroactively applicable to VA adjudications occurring 
before Bell.

Analysis:  Service connection and a zero percent rating for 
perforated tympanic membranes and tinnitus "by history" was 
granted by an RO decision in June 1968. A separate 
compensable evaluation for tinnitus as a stand-alone 
disability was not authorized by the applicable laws and 
regulations at the time of the June 1968 rating action until 
a separate diagnostic code for such disability was made 
effective in 1976.  See 38 C.F.R. § 4.87, Code 6260.  That 
decision was not appealed and became final.  38 C.F.R. 
§ 3.105(b).

The RO did not, on it's own, initiate a review of the 
veteran's award nor did the veteran request a review or 
evaluation of his award for tinnitus within one year after 
the effective date of that 1976 change in the law.  In 
accordance with 38 C.F.R. § 3.114, absent a review and 
determination that the veteran met the criteria for the 
10 percent evaluation for tinnitus within one year of the 
liberalizing change in the law in 1976, the effective date 
for such increase may not go back to the date of the adoption 
of such law.

The RO essentially treated the veteran's reopened claim 
received in February 1982 as an abandoned claim on the basis 
that the veteran failed to respond to the RO's request for 
additional information relating to treatment.  As noted 
above, aside for requests for a copy of records in April 
1982, as d a copy of a rating sheet in January 1987, the next 
contact from the veteran with VA was in February 1999 when he 
filed a claim for service connection for hearing loss with 
the Los Angeles RO.  Following a VA examination in December 
1999, the RO issued a rating action granting service 
connection for bilateral hearing loss.  Additionally, the 
veteran's evaluation for tinnitus was increased to 
10 percent, effective from the date of receipt of the 
veteran's claim in February 1999.  This increased evaluation 
for tinnitus was based upon a stand-alone diagnostic code, 
which had been in effect since March 1976, which allowed for 
a 10 percent evaluation for "persistent" tinnitus.  (Another 
change in the law, effective from May 1999, allowed for a 
10 percent evaluation for "recurrent" tinnitus.)  Several 
months later in February 2000, apparently on it's own motion, 
the RO reconsidered the effective date for a compensable 
evaluation for tinnitus and granted an earlier effective date 
to February 1998, based upon the provisions of 38 C.F.R. 
§ 3.114(a)(3), a regulation governing effective dates based 
upon awards granted on the basis of a (liberalizing) change 
in the law.  There was no medical evidence of record dated 
between the unappealed 1968 RO decision and the date of 
receipt of the veteran's reopened claim in February 1999, VA 
or otherwise, relating to tinnitus.  Aside from the reopened 
claim in 1982, there is no document of record that was 
received during that period of time that can be construed as 
a reopened claim.

With regard to the VA outpatient clinic records dated in 
January 1982, which indicate persistent tinnitus, the Board 
notes that the records were submitted to the Board in August 
2001.  While the United States Court of Appeals for Veterans 
Claims (Court), has held that the VA is imputed with 
constructive knowledge of all VA records, even when they are 
not actually of record (Bell v. Derwinski, 2 Vet. App. 611 
(1992)), the Court has also held that the "constructive 
possession" theory of Bell does not apply retroactive of the 
date Bell was decided, which was in 1992. Lynch v. Gober, 11 
Vet. App. 22 (1997).  Accordingly, the "constructive 
possession" theory of Bell may not be applicable to these 
documents.  That is, although these records were received 
after the effective date of the "constructive possession" 
provisions of Bell, they were originated or created well 
prior to that time, in 1982.  However, as explained below, an 
earlier effective date for the grant of a 10 percent rating 
for tinnitus, under an entirely different basis, is 
warranted. 

Approximately 14 years after the initial grant of service 
connection for tinnitus, the veteran filed a request for "re-
evaluation SCD [service-connected disability]," which he 
characterized as "0 % Hearing Loss," although it is clear 
that he was not at that time service-connected for hearing 
loss.  Nevertheless, the Board accepts the veteran's 
statement as a reopened claim for an increased (compensable) 
rating for perforated tympanic membranes and tinnitus.  He 
indicated at that time that he had "sought treatment" at the 
VA Outpatient Clinic in Las Vegas and was scheduled for an 
examination at the VA Outpatient Clinic in Los Angeles.  
While he did not specify what he was treated for or the type 
of examination that was scheduled, he did clearly indicate 
that he was seeking reevaluation of his service-connected 
disability and, aside from otitis externa, his only other 
service connected disability at that time was perforated 
tympanic membranes with tinnitus.  While the veteran 
subsequently failed to respond to the RO's request for actual 
dates of treatment and proposed date of examination, he 
clearly identified the VA outpatient facilities where he 
received treatment and was scheduled for an examination, and 
he requested photocopies of his claims folder shortly 
thereafter.  

38 C.F.R. § 3.158(a) (2001) provides that where evidence 
requested in connection with an original claim or a claim for 
increase or to reopen is not furnished within one year after 
the date of request, that claim will be considered abandoned.  
Further, after the expiration of one year, further action 
will not be taken unless a new claim is received and, should 
rights to benefits be subsequently established, compensation 
on such evidence shall commence not earlier than the date of 
the filing of the new claim.  Here, the veteran failed to 
provide specific information concerning dates of treatment 
but he clearly identified the VA facility where he was 
treated.  Under these circumstances, the Board cannot hold 
that the veteran abandoned his claim by failing to provide 
evidence that was requested.  Id.  Recently received VA 
medical evidence does in fact show that the veteran was 
evaluated for tinnitus in January 1982 at the VA facility 
that he identified in his February 1982 claim.  Under these 
circumstances, the Board finds that the veteran's reopened 
claim received on February 8, 1982 remains open. 

In reviewing the report of the VA examination performed in 
May 1968, the Board notes that the veteran gave a history of 
intermittent ringing in the ears with an increase in 
frequency over the previous year to one or two episodes a 
day.  The Board finds, as did the RO, that this medical 
evidence is consistent with persistent tinnitus.  Recently 
received VA medical evidence (the evidence identified by the 
veteran in his 1982 claim) confirmed persistent tinnitus when 
the veteran was evaluated in early 1892.  With consideration 
of the change in the law in 1976 (38 C.F.R. § 4.87, Code 
6260), which allows for a 10 percent rating for persistent 
tinnitus, and 38 C.F.R. § 3.114, which states that if a claim 
is reviewed at the request of the claimant more than one year 
after the effective date of the liberalizing law, as in this 
case, benefits may be authorized for a period of one year, 
but not more than one year, prior to the date of receipt of 
such request, the correct effective date, for a 10 percent 
rating for tinnitus, is February 8, 1981.  As a 10 percent 
evaluation is the maximum rating allowed under 38 C.F.R. 
§ 4.87, Code 6260, a rating in excess of 10 percent is not 
warranted at any time during the period of time in question.    


ORDER

Entitlement to an effective date of February 8, 1981, for a 
10 percent rating for tinnitus, is granted, subject to the 
law and regulations governing the payment of VA monetary 
benefits.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

